28 Mich. App. 456 (1970)
184 N.W.2d 543
PEOPLE
v.
SHAW
Docket No. 7903.
Michigan Court of Appeals.
Decided December 4, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Arthur N. Bishop, Assistant Prosecuting Attorney, for the people.
Marshall C. Hill, for defendant on appeal.
*457 Before: LEVIN, P.J., and J.H. GILLIS and V.J. BRENNAN, JJ.
PER CURIAM.
Defendant was jointly tried with his co-defendant and convicted of first-degree murder by a jury in January of 1968. On appeal to this Court defendant was awarded a new trial on November 25, 1968. People v. Shaw (1968), 14 Mich App 235. On remand defendant tendered a plea of guilty to the offense of murder in the second degree.
Defendant obtained the appointment of appellate counsel who timely filed a claim of appeal grounded on the contention that the lower court erred in failing to examine the defendant as to the facts of the crime and his participation therein. The people have filed a motion to affirm the conviction.
The transcript clearly demonstrates that the trial court examined the defendant in order to determine that the plea was made freely and voluntarily. The transcript reveals further that the trial court made only a superficial examination of the defendant relative to the facts of the crime and defendant's participation therein. Defendant contends that this is contrary to the requirement set out in People v. Barrows (1959), 358 Mich 267, 272:
"The direct questioning of a defendant by the trial judge on plea of guilty is required by the rule for the purpose of establishing the crime and the participation therein of the person pleading guilty. This is a precaution against involuntary or induced false pleas of guilty, and against subsequent false claims of innocence."
The Barrows requirement has been held to require a substantial factual basis for the plea. People v. Bartlett (1969), 17 Mich App 205; People v. Seifert (1969), 17 Mich App 187. In addition to the facts adduced during the examination of the defendant, *458 the judge was advantaged by a transcript of the entire jury trial of this matter. It cannot be said that the judge was without a substantial factual basis for accepting the plea.
In view of the prior history of this case, defendant's contention that he failed to understand the nature of the offense to which he pled guilty need not be considered. The questions raised on this appeal are unsubstantial. The motion to affirm the conviction is granted.